t c memo united_states tax_court abdul-kareem shakir petitioner v commissioner of internal revenue respondent docket no filed date abdul-kareem shakir pro_se frederick c mutter and jay s stendig for respondent memorandum findings_of_fact and opinion laro judge in separate notices of deficiency respondent determined the following deficiencies in petitioner’s federal_income_tax for the and taxable years years at issue as well as additions to tax under sec_6651 and sec sec additions to tax_year deficiency a a dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner was required to file federal_income_tax returns for the years at issue we hold that he was whether petitioner is liable for a tax_deficiency of dollar_figure for the taxable_year we hold that he is whether petitioner is liable for a tax_deficiency of dollar_figure for the taxable_year we hold that he is whether petitioner is liable for additions to tax under sec_6651 for failure_to_file timely for the years at issue we hold that he is and whether petitioner is liable for additions to tax under sec_6651 for failure to pay timely for the years at issue we hold that he is findings_of_fact the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner is a calendar_year taxpayer who resided in new york when he timely filed his petition petitioner admits that he received taxable social_security income and pension income for the taxable_year petitioner also received taxable social_security income pension income and wages for the taxable_year petitioner did not file federal_income_tax returns or pay any_tax for the years at issue respondent used available third-party information to prepare substitutes for returns sfr for petitioner’s years at issue see sec_6020 on the basis of the sfrs respondent issued to petitioner two notices of deficiency attached to each of the notices of deficiency was a form_4549 income_tax examination changes on which respondent calculated petitioner’s federal taxable_income tax_liability and corresponding additions to tax for the respective year at issue the form_4549 determined petitioner’s tax_liability to be dollar_figure respondent then imposed a sec_6651 addition_to_tax of dollar_figure for failure_to_file timely a sec_6651 addition_to_tax of dollar_figure for failure to pay timely and interest accruing of dollar_figure pursuant to sec_6601 computed as of date the form_4549 determined petitioner’s tax_liability to be dollar_figure respondent then imposed a sec_6651 addition_to_tax of dollar_figure for failure_to_file timely a sec_6651 addition_to_tax of dollar_figure for failure to pay timely and interest accruing of dollar_figure pursuant to sec_6601 computed as of date petitioner argues that he does not have an obligation to file a federal_income_tax return because his income does not qualify as taxable_income the office of management and budget omb did not approve form_1040 u s individual_income_tax_return pursuant to the paperwork reduction act of pra pub_l_no 94_stat_2812 and respondent lacks the authority to prepare an sfr and to make a deficiency determination based on it respondent argues that his determinations of tax deficiencies are pursuant to statutory provisions and petitioner has not shown reasonable_cause to mitigate the additions to tax opinion absent a stipulation to the contrary an appeal in this case would lie in the court_of_appeals for the second circuit see sec_7482 the commissioner’s determinations in a notice_of_deficiency are generally presumed to be correct and the taxpayer bears the burden of proving by a preponderance of the evidence that the determinations are incorrect rule a 290_us_111 pursuant to sec_7491 the burden_of_proof may shift to the commissioner with respect to factual matters if the taxpayer meets certain requirements petitioner neither alleged that sec_7491 applies nor established compliance with its requirements thus petitioner bears the burden_of_proof concerning his arguments i obligation to file a federal_income_tax return at trial and on brief petitioner advances frivolous and meritless claims that both this court and the court_of_appeals for the second circuit have consistently rejected see eg 104_f3d_543 n 2d cir hyde v commissioner tcmemo_2011_104 wl at aff’d 471_fedappx_537 8th cir notice_2010_33 2010_17_irb_609 first petitioner argues that his income does not qualify as taxable_income he stipulated that he received the income he merely argues that the income is not taxable according to petitioner only profit or gain from investments or business qualifies as ordinary_income subject_to taxation contrary to petitioner’s erroneous assertions it is well established that gross_income includes all income from whatever source including wages pensions and possibly social_security income sec_86 sec_61 we reject petitioner’s allegation that the payments he received do not qualify as taxable_income petitioner admitted he has taxable_income sufficient to obligate him to file federal_income_tax returns for the years at issue second petitioner argues that form_1040 is invalid because the omb did not approve it pursuant to the pra similar arguments concerning the duty to file a tax_return and the pra have been consistently recognized as frivolous see eg pitts v commissioner tcmemo_2010_101 wolcott v commissioner tcmemo_2007_315 aff’d wl 6th cir dodge v commissioner tcmemo_2007_236 aff’d 317_fedappx_581 8th cir we see no need to comment further on this well-established law we reject petitioner’s argument that form_1040 is invalid because it does not comply with the pra third petitioner argues that the notices of deficiency upon which this case is based are invalid because they were based on sfrs which petitioner did not authorize to be filed it is well settled that an sfr prepared by the commissioner under sec_6020 is prima facie good and sufficient for all legal purposes including assessment of federal_income_tax shown on an sfr as due and owing see sec_6020 220_f3d_935 8th cir we reject petitioner’s allegation that the notices of deficiency are invalid because they were based on sfrs petitioner’s remaining arguments are unintelligible shopworn tax-protester rhetoric which we have considered in the past and now reject again as baseless we do not devote any more time to these arguments because to do so might suggest that they have merit accord 737_f2d_1417 5th cir ii sec_6651 and additions to tax petitioner failed to file his form sec_1040 and to pay the applicable taxes respondent then determined additions to tax for failing to file and to pay respondent bears the initial burden of production with respect to penalties and additions to tax sec_7491 rule a sec_6651 imposes an addition_to_tax for a failure_to_file a federal tax_return when due equal to for each month that the return is late not to exceed in total sec_6651 imposes an addition_to_tax for failing to timely pay the tax when due equal to for each month that the payment is late not to exceed in total for any complete or partial month for which the additions to tax for failure_to_file and pay timely apply the amount of the failure_to_file addition_to_tax is reduced by the amount of the failure to pay addition_to_tax sec_6651 to meet the burden of production with respect to penalties under sec_6651 the commissioner must introduce evidence through an sfr admitted into evidence or through a stipulation 127_tc_200 aff’d 521_f3d_1289 10th cir respondent carried his initial burden of production for the years at issue by virtue of the parties’ stipulation that petitioner received the above-stated income did not file his form sec_1040 and did not pay the corresponding tax at trial respondent introduced copies of the sfrs prepared on behalf of petitioner and certified that they were valid under sec_6020 respondent also included copies of the forms on which petitioner’s income_tax liabilities were based and supporting documents which proved that petitioner had no withholdings or estimated_tax payments against his tax_liabilities for the years at issue therefore we find respondent produced sufficient evidence to hold petitioner liable for additions to tax under sec_6651 and for the years at issue the additions to tax for failure to timely file and to timely pay do not apply where the failures were due to reasonable_cause and not willful neglect sec_6651 and petitioner bears the burden of proving that his failures were due to reasonable_cause and not willful neglect see rule a 116_tc_438 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file his form_1040 by the due_date see 469_us_241 sec_301_6651-1 proced admin regs we synthesize our discussion of reasonable_cause under sec_6651 and because the standards have been interpreted to be synonymous see e wind indus inc v united_states 196_f3d_499 n 3d cir russell v commissioner tcmemo_2011_81 the existence of reasonable_cause or willful neglect is a factual determination to be made in the light of well-established legal principles boyle u s pincite n willful neglect is present when the taxpayer handles his federal tax obligations with conscious intentional failure or reckless indifference id pincite petitioner did not offer any proof to persuade us that he met his burden to show that his failures were due to reasonable_cause his frivolous tax-protester rhetoric leads us to conclude that his failure_to_file his form sec_1040 for the years at issue and to pay the corresponding tax was in fact conscious intentional and recklessly indifferent iii sec_6673 penalty the court now considers sua sponte whether to impose a penalty against petitioner pursuant to sec_6673 that section provides that the court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever among other reasons it appears either that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless see 115_tc_576 a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income_tax or the additions to tax respondent determined in the notice_of_deficiency rather petitioner raised frivolous tax-protester arguments and contentions that have previously and universally been rejected as such see eg hyde v commissioner tcmemo_2011_104 notice_2010_33 supra although petitioner pursued frivolous arguments during the course of this proceeding we have decided not to impose a penalty however we caution petitioner that if in the future he pursues frivolous or groundless arguments in a proceeding before this court we will not hesitate to impose a penalty pursuant to sec_6673 we have considered all of the arguments raised by petitioner and to the extent not discussed herein we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
